Citation Nr: 1118025	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a May 2006 rating decision was clearly and unmistakably erroneous in failing to assign separate evaluations for obstructive sleep apnea and asthma.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to February 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  In this decision the RO granted service connection for obstructive sleep apnea with asthma and assigned a single 50 percent rating, effective in February 2006.  In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the introduction above, the rating decision being appealed involves the RO's May 2006 grant of service connection for obstructive sleep apnea with asthma and assignment of a single 50 percent rating.   

In a statement dated in January 2007, the Veteran took issue with the RO's combined 50 percent rating and requested that VA rate his obstructive sleep apnea and asthma conditions separately.  He said that the law was clear that these disabilities are not to be combined and that he did not see the issue as "debatable".   He described the assignment of a single rating for both disabilities as a clear and unmistakable error.

The RO construed the Veteran's January 2007 statement as a motion for revision of the May 2006 rating decision on the basis of clear and unmistakable error (CUE).  The characterization of his January 2007 correspondence as a motion for revision on the basis of CUE, rather than as a notice of disagreement with the May 2006 rating decision that granted service connection, however, was in error.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a) (2010).  

In this case, the May 2006 decision was not final at the time of the Veteran's January 2007 statement requesting separate ratings for his obstructive sleep apnea with asthma was received, as the time period for filing an appeal had not yet expired.  See  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.300-20.302, 20.1103.  Significantly, a CUE claim cannot lie as to a decision that is not final.  See May v. Nicholson, 19 Vet. App. 310, 316-17 (2005).  Consequently, the Board finds that the RO mischaracterized the issue on appeal as a claim of CUE rather than entitlement to service connection for separate ratings for obstructive sleep apnea and asthma.  Accordingly, the claim must be remanded to the RO for its review of the issue more appropriately characterized as entitlement to separate ratings for obstructive sleep apnea with asthma in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the case is REMANDED for the following action:

The RO should recharacterize the appeal and review in the first instance the issue of entitlement to separate ratings for obstructive sleep apnea and asthma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


